Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 6, 1995, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was not totally unemployed at the time he was receiving unemployment insurance benefits and charging him with a recoverable overpayment. Claimant was involved in three family businesses: an auto body shop whose certificate of doing business was in claimant’s name and for which claimant signed checks, *886an auto parts salvage business licensed in claimant’s name and operating out of property owned by claimant, and a seasonal trucking business wherein claimant operated his dump truck at construction sites. That the businesses were not remunerative or not in full operation during the relevant time period, or that claimant’s activities therein were minimal, does not preclude the finding that claimant was not totally unemployed (see, Matter of Ruqus [Sweeney], 232 AD2d 717, 718; Matter of Gross [Hudacs], 195 AD2d 742).
White, J. P., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.